Case: 15-40037      Document: 00513390015         Page: 1    Date Filed: 02/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-40037
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 22, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk


TAOFEEK A. QUADRI,

                                                 Plaintiff–Appellant,

versus

PATRICK J. MURPHY, Acting Secretary of the Army,

                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:14-CV-35




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       Taofeek Quadri appeals, pro se, a dismissal under Federal Rule of Civil



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40037    Document: 00513390015     Page: 2   Date Filed: 02/22/2016


                                 No. 15-40037

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.
Quadri’s form complaint indicated that he sought relief for employment dis-
crimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e
to 2000e-17, and in subsequent pleadings he also appeared to seek relief under
the Rehabilitation Act of 1973, 29 U.S.C. § 794, the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. §§ 626–634, and the Whistleblower Pro-
tection Act of 1989, 5 U.S.C. § 2302(b)(8). The district court dismissed on the
recommendation of the magistrate judge (“MJ”).

      Quadri appears to argue that the MJ’s recommendation of dismissal
violated 28 U.S.C. § 636 and constitutional due-process and Article III require-
ments, because Quadri did not consent and the issue was a dispositive motion.
The statute provides, however, for MJs to issue proposed findings and recom-
mendations without consent on Rule 12(b)(6) motions, see § 636(b)(1)(B); see
also § 636(b)(1)(A), and the procedure in § 636(b) does not violate due process
or Article III even when it involves dispositive motions, United States v. Rad-
datz, 447 U.S. 667, 677–84 (1980). No hearing was required. Brand Coupon
Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

      Quadri also complains about the MJ’s reference to information in a sepa-
rate lawsuit he had filed, but that had no impact on the MJ’s recommendation,
which expressly recognized that the facts in the other dispute were “not in
issue in this lawsuit.”   Any error was harmless.      See FED. R. CIV. P. 61.
Quadri’s claims do not involve legal points arguable on their merits under any
standard of review. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

      In addition, Quadri seems to challenge the finding that his allegations
fell short of stating a claim under Title VII. Quadri has likely failed to brief
this claim, see Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008), but even
assuming for the sake of argument that the issue is adequately briefed, it is


                                       2
    Case: 15-40037      Document: 00513390015     Page: 3   Date Filed: 02/22/2016


                                  No. 15-40037

frivolous. We review a Rule 12(b)(6) dismissal de novo. Carder v. Cont’l Air-
lines, Inc., 636 F.3d 172, 174 (5th Cir. 2011). The district court properly dis-
missed given Quadri’s threadbare factual allegations. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).

      Quadri failed to state a claim of discrimination because he did not iden-
tify any adverse employment action. See McCoy v. City of Shreveport, 492 F.3d
551, 559 (5th Cir. 2007). Nor did he state a claim of hostile work environment.
See Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993); Ramsey v. Henderson,
286 F.3d 264, 268 (5th Cir. 2002). Also, despite that Quadri’s pleadings alleged
retaliation, he never explained the nature of the mismanagement he allegedly
reported, so the complaint fell short of stating a claim for retaliation under
Title VII. See Evans v. City of Hous., 246 F.3d 344, 351 (5th Cir. 2001). Again,
Quadri fails to present an appellate claim with arguable merit. See Howard,
707 F.2d at 220.

      Quadri has not briefed any theory that his pleadings stated claims under
the ADEA, the Rehabilitation Act, or federal whistleblower law. See Mapes,
541 F.3d at 584. He has “effectively abandoned” any such claims. See id.

      Because the appeal does not involve any legal points arguable on their
merits, see Howard, 707 F.2d at 220, it is DISMISSED as frivolous, see 5TH
CIR. R. 42.2.   We DENY as moot the government’s motion for summary
affirmance or, alternatively, for an extension of time to file a brief.




                                         3